PER CURIAM.
The motion for disqualification filed below by the petitioner, Ramon O’Farrill, was legally sufficient. The facts alleged in the motion would place a reasonably prudent person in fear of not receiving a fair and impartial trial. MacKenzie v. Super Kids Bargain Store, Inc., 565 So.2d 1332 (Fla.1990); Hayslip v. Douglas, 400 So.2d 553 (Fla. 4th DCA 1981). Accordingly, the writ of prohibition is granted and the respondent is prohibited from presiding over this cause.
GERSTEN and GODERICH, JJ., concur.